DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2 are pending:
		Claim 1 has withdrawn. 
		Claim 2 is rejected.
		Claim 2 has been amended.  
Response to Amendments
Amendments filed 08/18/2022 have been entered. Amendments to the claims overcome claim objections and §112b previously set forth in non-final Office Action mailed 05/18/2022.
Amendments have necessitated new grounds of rejection under §112 and under §103 using prior art of record; and have necessitated new claim objections. 
Response to Arguments
Arguments filed 08/18/2022 have been entered. Arguments were fully considered.
On page 5 Applicant’s arguments, Applicant argues that:
I.    The References Do Not Teach the Dissolved Oxygen Level 
Initially, Applicant submits that the references do not teach "wherein dissolved oxygen (DO) is maintained at 0.5 mg/L             
                ≤
            
         DO <1 mg/L by a real-time control device, and wherein thefacilitating of the conversion of NH4 -N for a partial nitrification is under a combined action of real-time control of DO and sludge fermentation addition", as recited in amended independent claim 2.

	This argument is not persuasive because Peng ‘560 teaches a slightly non-overlapping prior art range. 
	Since the claimed upper limit of < 1 mg/L for DO is close to the prior art lower limit of 1 mg/L, the examiner takes the position that a person having ordinary skill in the art (PHOSITA) would have reasonably expected that the aeration performance in the prior art range of 1-4 mg/L would have been the same as, or similar to, the performance in the claimed range. Consequently, it would have been obvious to PHOSITA to employ a dissolved oxygen concentration within the claimed range to achieve partial nitrification (also referred to as “short-run nitrification”). Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (I).
	The claimed invention and the prior art achieve the same result of partial nitrification (i.e. short-run nitrification). In response to “the application achieves an advance denitrification of domestic sewage at a lower section energy consumption, thus saving energy and reducing consumption”, it would have been obvious to one of ordinary skill in the art to have selected a lower aeration to balance between costs and performance. 
	Additionally, Applicant has not provided evidence of significance or unexpected results with respect to the claimed DO range. See: MPEP 716.02 -716.02(g) for criticality and unexpected results. 
On page 5 Applicant’s arguments, Applicant argues that:
I.     The References Do Not Teach the Mass Concentration Ratio 

Additionally, the references do not teach the limitation "wherein when a mass concentration ratio of NO -N to NH4-N is 1.5 to 2.0, the aeration is stopped", as recited in amended independent claim 2.

	This argument is not persuasive because the combination of Peng ‘560 and Peng ‘817 teaches “wherein when a mass concentration ratio of NO2-N to NH4-N is 1.5 to 2.0, the aeration is stopped”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The aeration step in Peng ‘560 is essentially stopped or discontinued once short-run nitrification (i.e. partial nitrification) reaction is completed which means that the NO2-N to NH4-N is at some value (and Peng ‘560 does not limit the ratio of NO2-N to NH4-N to a specific value) before proceeding to the hypoxia stirring step (where no aeration occurs). Therefore, Peng ‘560 teaches all the claimed steps except for stopping aeration when the mass concentration ratio of NO2-N to NH4-N is 1.5 to 2.0. This ratio is known and taught by Peng ‘817. Therefore, the combination of Peng ‘560 and Peng ‘817 teaches “wherein when a mass concentration ratio of NO2-N to NH4-N is 1.5 to 2.0, the aeration is stopped”. 
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “partially oxidized to NO2-N”; consider rephrasing to – partially oxidized to nitrite-nitrogen (NO2-N) – to provide clarification for the chemical formula. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “0.5 <= DO < 1”; this limitation is not sufficiently supported by Applicant’s Specification because the specification discloses “0.5 ~ 1 mg/L” (see pg. 10 of Applicant’s Specification) and original claim 2 recited “DO of 0.5 – 1 mg/L” which means that the end points are included. The amended limitation excludes an end point which is not supported by Applicant’s Specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (CN 107021560) in view of Peng (CN 107399817, hereinafter referred to as ‘817).
	Regarding claim 2, Peng teaches a method for applying an apparatus (a method and device; see Entire Abstract), characterized in that, the method comprises the following steps of:
	 i) start-up of an excess sludge fermentation tank (sludge fermentation tank starts; see pg. 3), wherein the excess sludge fermentation tank is a semi-continuous reactor (sludge fermenter is a semi-continuous reactor; see pg. 3) and an inoculated sludge (inoculated sludge; see pg. 3) is sludge discharged from a secondary sedimentation tank of a municipal sewage treatment plant (the sludge can be derived from any source; additionally, the source does not limit the method of applying the apparatus), wherein a sludge retention time (SRT) is 6 to 20 days (sludge residence time SRT in 6-20 days; see pg. 3), and wherein pH is controlled to be 9 to 10 (controlling the pH at 9-10; see pg. 3); wherein, according to SRT, an excess sludge fermentation mixture is discharged to a fermentation mixture storage tank (the remaining sludge fermentation mixture to the fermentation mixture storage tank according to the SRT; see pg. 3) every day (discharged to the fermentation mixture storage tank per day; see pg. 6) and an equal volume of fresh excess sludge is added to the excess sludge fermentation tank (adding an equal volume of fresh residual sludge to the remaining fermentation tank; see pg. 3); 
	ii) start-up of a sequencing batch reactor (SBR) (sequencing batch reactor SBR startup; see pg. 3) wherein a complete nitrification sludge is used as inoculation sludge to be injected into the SBR (full nitrifying sludge is injected into sequencing batch reactor SBR as inoculated sludge; see pg. 3); wherein actual municipal sewage is used as raw water to be injected into a sewage tank (actual municipal wastewater is injected into domestic sewage water tank as raw water; see pg. 3) and pumped into the SBR through the third peristaltic pump (the third peristaltic pump inlet into the sequencing batch reactor; see pg. 3), wherein the sludge fermentation mixture is pumped into the SBR through the second peristaltic pump, for 2 to 4 cycles every day (the sludge fermentation mixture through the second peristaltic pump into the sequencing batch reactor running 2-4 cycles per day; see pg. 3) wherein a drainage ratio is maintained at 50 to 80% (drainage ratio maintained at 50-80%; see pg. 3) and wherein each cycle includes influent, anaerobic stirring, aeration, anoxic stirring, settle and drainage (each cycle includes water, anaerobic stirring, aeration, anoxic agitation, precipitation, drainage; see pg. 3); 
	wherein the influent step comprises setting: an amount for sewage feeding at 1/2 to 4/5 of SBR effective volume (water into the reactor effective volume of 1/2-4/5; see pg. 4), and an amount for the fermentation mixture feeding is 1/50 to 1/10 of the sewage feeding volume (the fermentation mixture into water volume 1/50-1/10; see pg. 4); wherein the amount for sewage feeding and the amount for fermentation are controlled by a time-controlled switch (water and the fermentation mixture, both, through the time control switch; see pg. 4) wherein, 
	after SBR is started, the sewage in the sewage tank enters the sequencing batch reactor SBR (sewage in the sewage water tank enters the sequencing batch reactor; see pg. 4) through the third peristaltic pump (sequencing batch reactor through the third peristaltic pump; see pg. 5), wherein, during the sewage feeding, the fermentation mixture in the excess sludge fermentation tank enters SBR through the second peristaltic pump (sequencing batch reactor through the second peristaltic pump; see pg. 5); wherein the anaerobic stirring step comprises entering the influent into a stage of anaerobic stirring, and a stirring time is set for 2 to 3.5 h (anaerobic stirring set mixing time of 3h; see pg. 6); wherein the aeration step comprises: starting an air compressor to provide oxygen to the sequencing batch reactor SBR (air compressor to supply oxygen to the sequencing batch reactor; see pg. 4), and converting ammonia-nitrogen into oxidized nitrogen; wherein dissolved oxygen DO of 1-4 mg/L (maintaining DO in the range of 1-4 mg/L; see pg. 4) is maintained by a real-time control device, and wherein the facilitating of the conversion of NH4-N for a partial nitrification (also referred to as “short-run nitrification”; see pg. 6) is under a combined action of real-time control (real-time control; see pg. 6) of DO and sludge fermentation addition (action of mud and fermentations; see pg. 6); wherein an aeration time is set for 1 to 3 h (the aeration time set at 1-3 h; see pg. 4) so that NH4-N is partially oxidized to NO2-N (“ammonia nitrogen is converted to nitrite-nitrogen”; see pg. 3) (“partially oxidized” will inherently occur during short-run nitrification); wherein the anoxic stirring step comprises setting an anoxic stirring time for 2 to 5 h (hypoxia stirring set stirring time 4.5 h; see pg. 7; hypoxia is “a deficiency of oxygen” and anoxic is “greatly deficient in oxygen”  therefore hypoxia is interpreted to be anoxic; see NPL of Webster definitions); wherein the settle and drainage steps comprise setting a sedimentation time for settle for 1 h (sediment set 1 hr; see pg. 7), wherein the drainage step is performed after a separation of sludge and water wherein a drainage ratio is 50% to 80% (drainage ratio of 57%; see pg. 7). 
	wherein the apparatus comprises: an excess sludge fermentation tank (Fig. 1, sludge fermentation tank 2; see pg. 3) into which excess sludge is pumped through a first peristaltic pump (Fig. 1, first peristaltic pump 1; see pg. 5); wherein the excess sludge fermentation tank is internally equipped with a first agitator (Fig. 1, first agitator 3; see pg. 5), a temperature controller (Fig. 1, temperature controller 4; see pg. 5) and a first pH controller (Fig. 1, first pH controller 5; see pg. 5); wherein the excess sludge fermentation tank is connected to a fermentation mixture storage tank (Fig. 1, fermentation mixture storage tank 9; see pg. 5); wherein the fermentation mixture storage tank is connected to a SBR (Fig. 1, batch reactor SBR 13; see pg. 5) through a second peristaltic pump (Fig. 1, second peristaltic pump 11; see pg. 5); wherein a sewage tank (Fig. 1, sewage tank 7; see pg. 5) is connected to the SBR through a third peristaltic pump (see Fig. 1); wherein a second agitator (Fig. 1, second agitator 5; see pg. 5), a first dissolved oxygen controller (Fig. 1, first dissolved oxygen controller 12; see pg. 5) and a second pH controller (Fig. 1m second pH controller 14; see pg. 5) are installed in the SBR (see Fig. 1); wherein an aeration head (SBR gas head; see pg. 5) in the sequencing batch reactor SBR is connected to an air compressor (air compressor connection; see pg. 5); and a process controller (Fig. 1, process controller 6; see pg. 5) connected to a computer (Fig. 1, computer 7; see pg. 5) is provided for controlling the first peristaltic pump, the second peristaltic pump, the third peristaltic pump, the first agitator, the second agitator, the temperature controller, the first pH controller, the second pH controller and the air compressor (see Fig. 1).  
	Since the claimed upper limit of < 1 mg/L for DO is close to the prior art lower limit of greater than 1 mg/L, the examiner takes the position that a person having ordinary skill in the art (PHOSITA) would have reasonably expected that the aeration performance in the prior art range of 1-4 mg/L would have been the same as, or similar to, the performance in the claimed range. Consequently, it would have been obvious to PHOSITA to employ a dissolved oxygen concentration within the claimed range. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (I).
	The examiner takes note of the fact that the prior art sedimentation time of 1 hr overlaps the claimed range of 1-2 hr at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	While Peng does not particularly limit the mass concentration ratio of NO2-N to NH4-N, Peng does not teach when a mass concentration ratio of NO2-N to NH4-N is 1.5 to 2.0, the aeration is stopped. 
	In a related field of endeavor, ‘817 teaches a device and method for treating municipal sewage (see Entire Abstract) comprising a mass concentration of NO2-N to NH4-N is 1.5 to 2.0 (concentration of NO2:NH4 = 1.5-2.0:1; see pg. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mass concentration ratio of NO2:NH4 in the aeration step of Peng by selecting a mass concentration ratio of 1.5-2.0:1 as disclosed by ‘817 for stopping aeration because said ratio contributes to the operation of nitrification and phosphorous removal and anaerobic ammonium oxidation (‘817, see pg. 7). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778